Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
 Claims 12-14, 16, 17, and 20-23 have been amended and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Claim 20
Withdrawn claim 20 was previously a product claim which has now been amended to become a process claim.  The claim will now therefore be examined.
Response to Arguments
In light of amendment the 112 rejections have been withdrawn.
Art Rejections
Applicant argues that LI fails to teach use of an Organic Solvent during homogenization.
	The Examiner agrees.  LI is combined with OMURA which teaches the organic solvent during homogenization.
Applicant argues that there is no motivation to combine LI with OMURA.  The applicant argues that this is based on hindsight reconstruction.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case the Examiner gave a proper motivation to combine both references.  The motivation to combine solves a known problem of NFC/MFC/nanocellulose.

Applicant argues that in LI everything is aqueous and in OMURA everything is in organic solvent.  The applicant argues that therefore if the person of ordinary skill in the art wanted to reduce agglomerates they would have used organic solvent all the time.
	The Examiner disagrees.  The motivation statement to combine was “to prevent the nanocellulose fine fibers from strongly bonding to each other when drying the nanocellulose”.  Contrary to the applicant’s arguments the one of ordinary skill in the art would not look to substitute the first step aqueous solution with the organic solution.  This is because the pulp fibers have been highly refined but have not been turned fully into NFC.  There is no drying between steps 1 and 2.  Therefore if the motivation to combine is drying and NFC the person of ordinary skill in the art would not look to substitute the aqueous solution with organic solution if drying was not occurring or if the NFC had not been fully formed.
Applicant argues that the combination relies on improper hindsight.  The applicant argues that is the presence of water is a problem then entirely switching to OMURA is the obvious choice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 12, 14, 16, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104562823 A LI et al., hereinafter LI, in view of JP2012-224960, OMURA, hereinafter OMURA, as evidenced by U.S. 2015/0299959 AXRUP, hereinafter AXRUP.
The Examiner has included the English language translation as appended to the Japanese document
As for claims 12 and 14, LI discloses treating a chemical pulp with Zinc Chloride which swells the fibers [0060].  The pulp suspension is then processed in a disc mill to grind the pulp.  The Examiner interprets a disc mill refiner as a low/medium shear device [0078].  Further, the larger initial refiner gap (0.8-1.0 mm) suggests a low shear.  In the instant invention a gap of 0.01 to 0.3 mm had a max shear of 7.5 to 10^6.  The gap herein is 2 orders of magnitude higher than the 0.01 mm gap.
	The Zinc chloride solution is then removed from the grinded slurry suspension by dialysis/desalting [0118].  The slurry suspension is diluted to 1% consistency. [0118]. The pulp is then sent to a homogenizer at 40-60 MPa which (~5800—8702 psi) which falls within the claimed range [0120]. A nanocellulose is formed [0014].
	LI does not use an organic solvent during the homogenization step.  OMURA discloses producing nanocellulose by first refining pulp [par. 0029 (748)] and then homogenizing the pulp in organic solvent [par. 0014 (327), 0031].    The pressure of the homogenizer can be 40-70 MPa which also falls within the claimed range [0042].

The nanocellulose is formed at 1% consistency in a homogenizer [0014, 0120].  LI discloses the product as a gel [0023].  With the organic solvent of OMURA it can be considered an organogel.
As for claims 16, the pulp of LI is at 10% consistency during refining and 1% during homogenization.    Therefore the consistency of the homogenizer of LI with the organic solvent of OMURA meets the claim.  Further, OMURA states the consistency of. 0.3 to 5% [par. 0027 (694)] which also would fall within the claimed range
As for claims 17 and 21, OMURA discloses the linear C2 alcohol ethanol [par. 0014 (310)] as the organic solvent.
As for claim 20, LI does not give the exact size of the nanocellulose formed.  However, the combination forms the nanocellulose in substantially the same way.  Therefore it is expected to have substantially the same properties including a fiber length of no more than 1.20 mm and or a mean fibril width of 5 to 30 nm.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Finally, although LI does not explicitly state the mean fibril width or length of the nanocellulose in the background section it gives 5-20 nm and 2000 nm (0.002 mm) [0019] as a 
As for claim 22, OMURA discloses ethylene glycol which is a C2 diol [par. 0014 (310)].
As for claim 23, LI discloses 40 MPA-60 MPa (~5800—8702 psi) which falls within the claimed range [0120].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN 104562823 A LI et al., hereinafter LI, and JP2012-224960, OMURA, hereinafter OMORUA, in view of WO 2014/009517 GRAVESON, hereinafter GRAVESON.
	As for claim 13, LI discloses zinc chloride as the swelling solution.  LI does not disclose morpholine, pipedine or mixtures thereof.
	GRAVESON discloses cellulose can be swelled by zinc chloride (like LI) [pg. 4 line13].  GRAVESON also discloses morpholine and piperdine at the claimed range [pg. 4 lines 27-30].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute one known swelling agent for another known cellulose swelling agent absent evidence of unexpected results.  In the instant case the person of ordinary skill in the art would expect both swelling agents to swell the cellulose and allow for higher efficiency during refining.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748